The suit was to validate an issue of eighty thousand dollars of road bonds of supervisors district No. 3 of Tallahatchie county. After due notice given, as required by the validating statute, the appellant herein appeared and objected to the validation of the bonds, whereupon, after a full hearing, the chancellor decreed that the bonds were valid, and this appeal is from that decree.
The board of supervisors of Tallahatchie county, in 1910, adopted an order bringing beat 2 and beat 3 of said county under the provisions of chapter 149, Laws of 1910. providing for the issuance of bonds for the construction, repair, and maintenance of public highways, and, after publication of notice of the board's intention to issue bonds, issued bonds in the sum of twenty-five thousand dollars at that time for the purposes named. The board again, in 1919, issued thirty-five thousand dollars of bonds for said district under authority of chapter 149 of the Laws of 1910, and on March 3, 1925, the board entered an order finding that district No. 3 had been previously brought under the provisions of chapter 149 of the Laws of 1910, and amendments thereto, and that it was for the best interest of said district to issue bonds to the amount of eighty thousand dollars, and declared *Page 175 
its intention to issue such bonds, and called an election thereon, which resulted in favor of the issuance of the eighty thousand dollars of bonds involved in the case before us. No petition by twenty per cent. of the electors was filed requesting the issuance of the eighty thousand dollar bond issue, but an election was held for that purpose.
The decree of the chancellor validating the eighty thousand dollar bond issue is attacked upon several grounds, but it is our opinion that there is no reversible merit in any of them, and we shall not discuss them except in a brief way.
We think the road district No. 3, here involved, was legally created and organized under chapter 149, Acts of 1910. The minutes of the board showed the jurisdictional facts, that is, that more than twenty per cent of the qualified electors petitioned for the road district, even though the petition, or petitions, was for the organization of two districts at the same time, namely, beat 2 and beat 3 of Tallahatchie county; and, furthermore, the subsequent minutes of the board, and the order of 1925 for the issuance of the eighty thousand dollar bonds here involved, fully complied with the requirement as to showing the necessary jurisdictional facts with reference to the bond issue of road district No. 3 now under review.
Second, we do not think that a petition of the electors was required to be filed asking for the issuance of the eighty thousand dollar bonds in 1925, because the board had authority to issue such bonds whenever it appeared to be for the best interest of the district, and chapter 207 of the Laws of 1920, which does not provide for a petition for the issuance of bonds, governed as against chapter 277 of the Laws of 1920, which authorizes the creation of road districts, when the eighty thousand dollar bond issue was ordered in 1925. Under the said chapter 149, Laws 1910, and all of the amendments thereto, a petition for a second issuance of bonds is not required, *Page 176 
but under subsequent acts an election for that purpose was all that was required. In the case before us an election was held which authorized the issuance of the bonds.
We think that section 5 of chapter 207 of the Laws of 1920, which provides that "no . . . separate road district shall issue bonds under the authority of this act to an amount that added to the outstanding bonded or floating debt of such . . . separate road district will amount to more than fifteen per cent. of the assessed value of the taxable property in such . . . separate road district," means that the issuance of bonds in and for any particular separate road district shall not exceed fifteen per cent of the assessed value of the taxable property in such district, the contemplated bond issue when added to all other outstanding bonded or floating debts of such particular district, which the whole district has caused or incurred, must not exceed fifteen per cent. of the assessed value of the taxable property in such district, otherwise the statute involved gives no authority to incur the new obligation by the district. This principle seems to have been announced in the case of Love v.Board of Supervisors, 111 Miss. 802, 72 So. 230. But even without the light of that decision we would be led to the conclusion indicated above.
Therefore it is our judgment that the fifteen per cent. limit on the issuance of bonds has not been violated in the case before us, even though the aggregate amount of the bonds in the district, including the bonds issued for an overlapping drainage district or a drainage district lying within the separate road district, would exceed fifteen per cent of the assessed value of the taxable property of the separate road district, since the bonded debt due by the drainage district is not for a bond issue by the road district, but is to be met by special assessment only against the particular property benefited by the drainage district improvement.
The decree of the lower court is affirmed.
Affirmed. *Page 177